 

Case: 1:18-cr-00035 Document #: 177 Filed: 03/03/20 Page 1 of 2 PagelD #:1466

United States District Court Northern District of Illinois
MOTION FOR LEAVE TO APPEAR PRO HAC VICE

 

 

 

Case Title: Plantiff(s)
United States of America
VS.
Defendant(s)
James Vorley, et al.,
Case Number: —1:18-cr-00035 Judge: John J. Tharp, Jr
I, Lauren Bowman hereby apply to the Court

 

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

 

 

 

 

 

James Vorley by whom I have been retained.
I am a member in good standing and eligible to practice before the following courts:
Title of Court Date Admitted
New York 2015
SDNY 2016
EDNY 2017

 

 

 

 

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:

 

Case Number

Date of Application
Case Title (Granted or Denied)*

 

 

 

 

 

 

 

 

*If denied, please explain:
(Attach additional form if

necessary)

Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of [inois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of

papers may be made.

 

 

 

 

 

 

Has the applicant designated local counsel? Yes No x

 

 

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.

 

 

 
Has the applidaa eGer-beb he Cf-00035 Document #: 177 Filed: 03/03/20 Page 2 of 2 PagelD #:1467

 

 

sanctioned, censured, suspended, disbarred, or otherwise disciplined by

 

 

 

 

 

 

 

any court? Yes No x
or is the applicant currently the subject of an investigation of the Yes No x
applicant’s professional conduct? —

transferred to inactive status, voluntarily withdrawn, or resigned from the Yes No x

 

 

bar of any court?

 

 

Yes No x

 

 

denied admission to the bar of any court?

 

 

Yes No x

 

 

 

 

 

 

held in contempt of court?

NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.

03/ 03/ 2020 sy Lauren Bowman

 

 

Date Electronic Signature of Applicant

 

Last Name First Name Middle Name; Initial

Bowman Lauren

Applicant’s Name

 

 

Applicant’s Law Firm Dechert LLP

 

 

 

 

Street Address Room/Suite Number
Applicant’s Address : .

160 Queen Victoria Street

City State ZIP Code | Work Phone Number

 

London UK — JEcav 4aQ] fimait address

lauren. bowmangdechert.com

 

 

 

 

 

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)

NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
only. Application for such admission must be made in each case; and the admission fee must be paid in each case.

Rev. 11/13/2019

 
